President.
When a person is brought forward to impeach the character of a witness, it is proper to examine, first, as to his knowledge of that character, how it was acquired, the length of time the witness has been known, &c. &c.; then the proper form in which to put the question as to character, is this: — “ Is his character for truth and veracity as good as that of men in general ?” For it is only as to general character, and not as to particular facts, that you may enquire; nor is it the opinion of the person called, which is to have weight, but the public opinion of a man’s character, as that is what gives credit to his testimony. ;
Verdict for plaintiff.